DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-17 and 19-20 remain pending, and are rejected.
Claim 18 has been cancelled.
Claim 21 has been added, and is rejected.


Response to Arguments
Applicant’s arguments filed on 11/12/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the cited prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 16 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent Application 14/939,525 (patent number 10,304,082).

Note: A Notice of Allowance was mailed for 14/939,525 on 1/24/2019.

Regarding Claims 1, 10, and 16 with Claim 1 as representative: Claim 1 of Issued Patent No. 10,304,082 discloses a system comprising:
receive a search query via a network page being rendered by a client device; U.S. Patent No. 10,304,082 discloses “receive a search query via the first network content…”.
identify an item associated with the search query; U.S. Patent No. 10,304,082 “including a listing of search results associated with the search query”.
generate an alternative network page comprising an item detail page associated with the item instead of a search results page including a listing of search results associated with the search query, the alternative network page being generated instead of the search results page according to at least an expectation of repeat behavior associated with the item by an entity; U.S. Patent No. 10,304,082 discloses “based at least in part on the expectation of the repeat behavior of the item…” and “generate a second network content…”.
send the alternative network page to the client device. U.S. Patent No. 10,304,082 discloses “send the second network content to a client device…”.

Claim 1 of Issued Patent Patent No. 10,304,082 does not explicitly teach the alternative network page including a selectable search results component that, upon selection, triggers a request for the search results page;
However, Claim 1 of Issued. Patent No. 10,304,082 does disclose “generate the listing of search results…”.
To that accord, Levin does teach the alternative network page including a selectable search results component that, upon selection, triggers a request for the search results page; Levin teaches a browsing pane that has a drag-able edge to display the search results (Levin: [0035]; see also: [0039]; [0043]; [0049]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the alternate page including a selectable search results component that triggers a request for the search results page to the invention of U.S. Patent No. 10,304,082. One of ordinary skill in the art would have been motivated to do so in order to increase the usability of portable computing device touch screens in search environments (Levin: [0018-0019]).

Allowable Subject Matter
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.

The most felicitous prior art made of record include Lee (US 20160162974 A1), Fox (US 8,838,583 B1), Almohizea (US 20170024424 A1), Levin (US 20130125047 A1), and PTO-892 Reference U.

Lee discloses a system of providing personalized recommendations of products to users. Lee calculates product purchase cycles of a customer for a plurality of products to determine recommendations. However, Lee does not disclose a search query, redirecting to an item detail page instead of a search results page, or a selectable search results component that triggers a request for the search results page.

Fox discloses a diverse search results engine to provide results with varying latent groupings. Fox discloses receiving a search query and identifying items associated with the query. However, Fox does not disclose generating an alternative network page comprising an item detail page instead of a search results page.

Almohizea discloses a search engine that can directly load the top ranked result instead of search results. However, Almohizea does not disclose where the alternate page comprises an item detail page, but merely that it is the top ranked result for the search query.

Levin discloses a search engine that displays the search results with a browsing pane to view the search result items while still displaying the entire search results. However, Levin does not disclose where an alternate network page comprising an item detail page is generated instead of a search results page.



In addition, Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination for the evidence at hand for the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modifications of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101, as detailed below. These rejections must also be overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./             Examiner, Art Unit 3625                                                                                                                                                                                           
/Jeffrey A. Smith/             Supervisory Patent Examiner, Art Unit 3625